                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

THE HON. JOHN R. ADAMS,

               Plaintiff,

   v.                                                Case No. 1:17-cv-01894-ABJ

JUDICIAL COUNCIL OF THE SIXTH
CIRCUIT, et al.,

               Defendants.


             DEFENDANTS’ CONSENT MOTION TO EXTEND DEADLINE
               TO RESPOND TO PLAINTIFF’S MOTION FOR LEAVE
                       TO FILE AMENDED COMPLAINT

        Defendants, with the consent of Plaintiff, respectfully submit this Consent Motion to

extend by one week Defendants’ deadline to file their response to Plaintiff’s Motion for Leave to

File Amended Complaint [ECF No. 27]. In support of this Consent Motion, Defendants state as

follows:

        1.     On August 28, 2019, Plaintiff filed a Motion for Leave to File Amended

Complaint. Defendants’ response to Plaintiff’s Motion currently is due on September 12, 2019.

See Local Rule 7(b).

        2.     Defendants seek an additional week, until September 19, 2019, to prepare and file

their response to Plaintiff’s Motion. This request for an extension is warranted due to existing

deadlines in other cases assigned to Government counsel.

        3.     Pursuant to Local Rule 6(m), Defendants’ counsel certifies that counsel for the

parties have conferred about Defendants’ request. Plaintiff’s counsel has indicated that Plaintiff

consents to Defendants’ requested extension.

        A proposed Order is attached.



                                               –1–
Dated: September 6, 2019         Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 JENNIFER D. RICKETTS
                                 Director
                                 Federal Programs Branch

                                 CHRISTOPHER R. HALL
                                 Assistant Director
                                 Federal Programs Branch

                                  /s/ M. Andrew Zee
                                 M. ANDREW ZEE
                                 Trial Attorney (California Bar No. 272510)
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 450 Golden Gate Avenue
                                 San Francisco, CA 94102
                                 Telephone: (415) 436-6646
                                 m.andrew.zee@usdoj.gov

                                 Counsel for Defendants




                           –2–
